Case 2:20-cv-06393-RBS Document 20-1 Filed 05/12/21 Page 1 of 8




            EXHIBIT A
            Case 2:20-cv-06393-RBS Document 20-1 Filed 05/12/21 Page 2 of 8




MARÍA TERESA CRUZ ABREGO
Paseo de la Reforma 403-1201, Col. Cuauhtémoc,
Código Postal 06500, Ciudad de México.
Tels. 5555-14-0176, 5555-11-70-60,
5555-25-26-01, 5555-33-6848.
mail: teresa@cruz-abrego.com.mx

EDUCATION
   •   Graduated with a Law Degree from the Law School of the National Autonomous
       University of Mexico (UNAM) in 1979. Professional License 607686.
   •   Master’s Degree in Family Law, Instituto de Ciencias Jurídicas de Estudios
       Superiores S.C. Professional License 5378235.
   •   Diploma in Commercial Contracts, by the Mexican Bar Association, La Barra
       Mexicana Colegio de Abogados A.C.
   •   Diploma in Alternative Dispute Resolution. Institute of Judicial Studies of the
       Superior Court of Justice of Mexico City.
   •   Certified Private Mediator by the TSJCDMX, number 587.
   •   Mediator ODR EU (modules I, II and internship) Mediation of Online Conflict.
       Seminars (Fair Agreement) Register of Accredited Mediators of the Justice of
       Spain, authorized to mediate online at an international level.


EXPERIENCE:

Trial Attorney in Civil and Commercial Matters since 1980.

Founder of “Cruz Abrego Consorcio Jurídico” S.C. in 1994.

ASSOCIATIONS:
Since 1997 she has belonged to the Mexican Bar, Barra Mexicana, Colegio de Abogados,
A.C. and participated in the Civil and Commercial Law Commissions.

CHAIR:
From 1980 to 1985: Chair of Civil Law I (Persons and Property), Civil Law II
(Obligations, highlighting the chapter on Civil Liability) and Family Law, at the
National Autonomous University of Mexico (UNAM), School of Law.
           Case 2:20-cv-06393-RBS Document 20-1 Filed 05/12/21 Page 3 of 8


Member of the teaching staff of the Master's Degrees taught at the Instituto de
Ciencias Jurídicas de Estudios Superiores S. C., of the Enep Aragón, National
Autonomous University of Mexico (UNAM), and Universidad Tepantlato, teaching
“LEGITIMATE SUCCESION” ("SUCESION LEGITIMA”) in the course of the Master's
Degree in Family Law program, SINCE 2005 TO DATE.

Professor in the Updating Course in Civil and Family Law for aspiring Agreement
Secretaries, invited by the Federal Judiciary Council.


CONFERENCES:

I have been a speaker at multiple conferences on matters of suspension of payments,
insolvency, bankruptcy, civil liability, inheritance, moral damages, Civil Liability
for Defective Product.


SPECIAL PARTICIPATIONS:
Judge at the International Mediation Competition held at UNAM Law School in October
2020.


PROFESSIONAL EXPERIENCE:

Forty-one years of experience in civil, commercial and family litigation.


CONTRACTS WITH THE FEDERAL GOVERNMENT:

The General Director Lic. María Teresa Cruz Abrego is Attorney-in-Fact of
the Administration and Asset Disposal Service of the Ministry of Finance
and     Public   Credit,   for   compliance   with   the   multi-year   contract   No.
SAE/00109/2019, for the provision of professional services for judicial, and
extrajudicial proceedings, before the Administrative, Judicial, and Labor
authorities at the Federal, Local or Municipal level for the Fiscal Years 2019
to 2022, currently INDEP.
         Case 2:20-cv-06393-RBS Document 20-1 Filed 05/12/21 Page 4 of 8


María Teresa Cruz Abrego is the attorney-in-fact of Nacional Financiera,
Sociedad Nacional de Crédito, in her capacity as Trustee, in trust 80320 called
"Fondo De Pensiones Del Sistema Banrural"* in compliance with the agreement
to provide professional services for the Fiscal Year 2019, in matters of labor.




                                S I N C E R E L Y,



                        MARÍA TERESA CRUZ ABREGO



* Translator’s Notes
 [Pension Fund of the Banrural System]
            Case 2:20-cv-06393-RBS Document 20-1 Filed 05/12/21 Page 5 of 8




                                   CERTIFICATION
                               Traducción Certificada – Certified Translation


Yo, Lara Cantos, certifico que la traducción del    I, Lara Cantos, hereby certify that the translation of
documento CURRICULUM DE MARIA TERESA                the    “CV     OF      MARIA     TERESA        CRUZ
CRUZ ABREGO,ESQ.. es completa, precisa y            ABREGO,ESQ.” is complete, precise and true to the
fiel al documento original, a mi mejor saber. Soy   original document, to the best of my ability. I am a
hablante-nativa de español e inglés y tengo más     Spanish and English native speaker and have more
de 11 años de experiencia como traductora e         than 11 years of experience as a Translator and
intérprete. Soy traductora certificada por la       Interpreter. I am a Certified Translator by the
Universidad de California, San Diego, miembro       University of California, San Diego, voting member
con derecho a voto de la American Translators       of the American Translators Association (ATA), as
Association (ATA), así como de la OMT               well as of the OMT (Organization of Mexican
(Organización Mexicana de Traductores) y            Translators), and I comply with their professional
cumplo con su Código de Ética profesional.          Code of Ethics.

Esta traducción consta de cuatro (4) páginas,       This translation consists of four (4) pages, including
incluyendo este Anexo.                              this Annex.

Ciudad de México, 12 de mayo 2021                   Mexico City, May, 12th 2021




______________
Lara A. Cantos
            Case 2:20-cv-06393-RBS Document 20-1 Filed 05/12/21 Page 6 of 8




MTRA. MARÍA TERESA CRUZ ABREGO
Paseo de la Reforma 403-1201, Col. Cuauhtémoc,
Código Postal 06500, Ciudad de México.
Tels. 5555-14-0176, 5555-11-70-60,
5555-25-26-01, 5555-33-6848.
mail: teresa@cruz-abrego.com.mx

EDUCACIÓN
   •   Egresada de la Licenciatura en Derecho, Facultad de Derecho UNAM en el año
       de 1979. Cédula Profesional 607686.
   •   Maestría en Derecho Familiar, egresada del Instituto de Ciencias Jurídicas de
       Estudios Superiores S. C. Cédula Profesional 5378235.
   •   Diplomado en Contratos Mercantiles impartido por La Barra Mexicana Colegio de
       Abogados A.C.
   •   Diplomado Medios Alternos de Solución de Controversias. - Instituto de
       Estudios Judiciales del Tribunal Superior de Justicia de la CDMX.
   •   Mediador Privado Certificado por el TSJCDMX número 587.
   •   Mediador ODR EU (módulos I,II y practicas) Mediación de Conflictos On
       line.Seminarios (acuerdo Justo) Registro de Entidades de Mediación del
       Ministerio de Justicia de España, Autorizada a Mediar On-line a nivel
       internacional.

EXPERIENCIA:

Abogada postulante en las materias Civil y Mercantil desde 1980.

Fundadora de “Cruz Abrego Consorcio Jurídico” S.C. en 1994.

ASOCIACIONES:
Desde 1997 pertenece a la Barra Mexicana, Colegio de Abogados, A.C. y participo en
las Comisiones de Derecho Civil y Mercantil.
          Case 2:20-cv-06393-RBS Document 20-1 Filed 05/12/21 Page 7 of 8



CÁTEDRA:

En 1980 A 1985.- Cátedras de Derecho Civil I (Personas y Bienes), Derecho Civil II
(Obligaciones, destacando el capítulo de Responsabilidad Civil) y Derecho Familiar, en
la Universidad Nacional Autónoma de México (UNAM), Facultad de Derecho.

Integrante del Claustro de Profesores de las Maestrías impartidas en el Instituto de
Ciencias Jurídicas de Estudios Superiores S. C., de la Enep Aragón, Universidad
Autónoma de México (UNAM), y Universidad Tepantlato impartiendo la cátedra de
“SUCESIÓN LEGITIMA” en la Maestría de Derecho Familiar DESDE 2005 A LA FECHA.

Catedrática en el Curso de Actualización en derecho civil y familiar para aspirantes a
Secretarios de Acuerdo, invitada por el Consejo de la Judicatura Federal.

CONFERENCIAS:

He sido exponente en múltiples conferencias en materia de suspensión de pagos,
concursos, quiebras, responsabilidad civil, sucesiones, daño moral, Responsabilidad
Civil por Producto Defectuoso.

PARTICIPACIÓN ESPECIAL:
Juez en el Concurso Internacional de Mediación celebrado en la Facultad de Derecho
de la UNAM en octubre 2020.

EXPERIENCIA PROFESIONAL:

Cuarenta y un años de experiencia en litigio civil, mercantil y familiar.


CONTRATOS CON GOBIERNO:

La Directora General Lic. María Teresa Cruz Abrego es Apoderada del Servicio
de Administración y Enajenación de Bienes de la Secretaria de Hacienda y
Crédito    Público,    para      cumplimiento    del    contrato    plurianual    No.
SAE/00109/2019, de prestación de servicios profesionales para las gestiones
         Case 2:20-cv-06393-RBS Document 20-1 Filed 05/12/21 Page 8 of 8


judiciales,   y   extrajudiciales,    ante   las   autoridades   Administrativas,
Judiciales, y Laborales en el ámbito Federal, Local o Municipal para los
Ejercicios 2019 al 2022, actualmente INDEP.

La Directora General Lic. María Teresa Cruz Abrego es Apoderada de Nacional
Financiera, Sociedad Nacional de Crédito, en su carácter de Fiduciaria, en el
fideicomiso 80320, denominado “Fondo De Pensiones Del Sistema Banrural”
para cumplimiento del convenio de prestación de servicios profesionales para el
Ejercicio 2019, en materia laboral.




                     ATENTAMENTE



                     MTRA. MARÍA TERESA CRUZ ABREGO
